Citation Nr: 1642537	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 2002.

This case comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

The Veteran last underwent VA examination in January 2013.  The examiner noted that the Veteran was under near-constant treatment with antihistamines and topical corticosteroids.  The examiner also stated that the total body area affected was less than five percent, and the total exposed area affected was less than five percent.

At the July 2016 Board hearing, the Veteran testified that during the winter, his skin condition flared and affected over half of his body.  He remarked that he had shingles, and when his skin condition flared, he could not tell the difference between the service-connected skin disability and shingles.  The Veteran requested that he be examined in the winter when his skin disability flared to its fullest extent.

The Veteran has essentially asserted that his service-connected atopic dermatitis has increased in severity since the most recent VA examination in January 2013.  Therefore, as he has provided evidence of worsening, to ensure that the record has evidence of the current severity, a more contemporaneous examination is needed with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his relevant outstanding medical treatment records.  All attempts to locate records must be documented in the claims folder.

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of atopic dermatitis.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Efforts should be taken to ensure that the examination is conducted during an active stage of the disease, if possible.  The examiner should address the following:

(a) Identify all pathology related to the service-connected skin disability.

(b) Provide specific findings as to the percentage of the entire body affected by the skin disability, and the percentage of the exposed areas of the body affected.

(c) Discuss the Veteran's assertion that he has received systemic therapy.  State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

